DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, and 9, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites the limitation "a connection system" in line 4. It is unclear if the connection system is the same as claimed in claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7, 9-11, 14-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan Sivaraj U.S. Patent 10,829,014 B2 (Sivaraj).
Regarding claim 1, Sivaraj discloses a vehicle seat configured to accommodate at least two users, the vehicle seat comprising: a lower frame (Figure 1 Element 140/240), intended to be connected to the floor of a vehicle, for example by means of connection means comprising in particular sliders, having: a base (Element 140), intended to be connected to the floor of the vehicle, for example by means of connection means comprising in particular sliders, and a seating portion frame (Element 100 and 200), comprising at least two seating places to accommodate at least two users, having a front edge and a rear edge interconnected by a first side edge and a second side edge, a first backrest hinged (Element 110) to the base of the lower frame so as to pivot about a first transverse axis (Element A) of the seat, extending along a first width portion of the seating portion frame in the transverse direction of the seat, and configured to pivot relative to the base about the first transverse axis between at least one raised position and a folded position (Figure 3), a second backrest (Element 210) hinged to the base of the lower frame so as to pivot about a second transverse axis of the seat, able in particular to be coincident with the first transverse axis, the second backrest extending along a second width portion of the seating portion frame in the transverse direction of the seat, and configured to pivot relative to the base about the second transverse axis between at least one raised position and a lowered position, wherein the seat further comprises a connection system connecting the first backrest to the seating portion frame, configured so that the pivoting of the first backrest relative to the base about the first transverse axis between the at least one raised position and the folded position 
Regarding claim 2, Sivaraj discloses the vehicle seat wherein the second backrest is configured to pivot relative to the base about the second transverse axis, independently of the movement of the seating portion frame relative to the base in the longitudinal direction and the vertical direction, driven, by means of the connection system, by the pivoting of the first backrest relative to the base about the first transverse axis, at least to enable the second backrest to be folded down from the at least one raised position to the folded position with the first backrest remaining in the raised position, and without causing the simultaneous movement of the seating portion frame relative to the base (Column 8 Line 23-Column 9 Line 16; Element 100 and 200 pivot and fold independently).  
Regarding claim 3, Sivaraj discloses the vehicle seat wherein the second backrest is connected to the base by means of a connection system configured so that the movement of the second backrest relative to the base is independent of the movement of the seating portion frame relative to the base, the connection system comprising for example only a pivoting connection along the second transverse axis of the seat between the second backrest and the base (Column 8 Line 23-Column 9 Line 16).  
Regarding claim 4, Sivaraj discloses the vehicle seat wherein the connection system between the first backrest and the seating portion frame comprises a pivoting connection along a third transverse axis of the seat, distinct from the first transverse hinging axis between the first backrest and the base, connecting the first backrest and the seating portion frame, near its rear edge (Figure 3 Element V).  
Regarding claim 5, Sivaraj discloses the vehicle seat wherein the connection system comprises a tab (Element 170) provided on the seating portion frame, projecting from the rear edge, the tab having two longitudinal ends, with: a first longitudinal end (Element 122) integral to the seating portion frame, at the rear edge of the seating portion frame, and a second longitudinal end (Element 162) connected to the first backrest by means of the pivoting connection along the third transverse axis of the seat (Element V).  
Regarding claim 6, Sivaraj discloses the vehicle seat wherein the seating portion frame has a central edge (Edge between Element 100 and 200), substantially parallel to the first side edge and to the second side edge of the seating portion frame (edge of Element 110/120 and 210/220), and interposed between the first side edge and the second side edge along47631-325978 -43- the transverse direction of the seat, and positioned so that the first width portion (Element 124) extends substantially between the first side edge and the central edge of the seating portion frame and so that the second width portion (Element 224) extends substantially between the central edge and the second side edge of the seating portion frame, and wherein the connection system has two tabs, each projecting respectively from the first side edge and the central edge of the seating portion frame, defining the first width portion, the second longitudinal end of the tabs each being connected to the first backrest by means of a separate pivoting connection along the third transverse axis of the seat, each at a separate side flange of the first backrest (Element 122, 222).  
Regarding claim 7, Sivaraj discloses the vehicle seat wherein each tab is provided as one piece, and integral with respectively the first side edge and the central edge of the seating portion frame (Figure 3-7, Element 122, 170 same arrangement for Element 200).  
Regarding claim 9, Sivaraj discloses the vehicle seat wherein the lower frame further has connection means configured to connect the lower frame to the floor of the vehicle, 
Regarding claim 10, Sivaraj discloses the vehicle seat wherein the seating portion frame is connected to the connection means by at least one connecting rod (Element 160) having two longitudinal ends, wherein the first longitudinal end of the connecting rod is hinged to the connection means so as to pivot about a fourth transverse axis (axis element I) of the seat and the second longitudinal end of the connecting rod is hinged to the seating portion frame, at its front edge, so as to pivot about a fifth transverse axis (Element II) of the seat, and wherein: 47631-325978 -44-the forward pivoting of the first backrest relative to the base about the first transverse axis of the seat causes the forward pivoting of the connecting rod about the fourth transverse axis of the seat so as to move the front edge of the seating portion frame relative to the connection means, at least in the vertical direction of the seat, and vice versa, the rearward pivoting of the first backrest relative to the base about the first transverse axis of the seat causes the rearward pivoting of the connecting rod about the fourth axis transverse of the seat so as to move the front edge of the seating portion frame (Element 120/220) relative to the connection means, at least in the vertical direction (Z) of the seat (Column 7 Lines 13-50).  
Regarding claim 11, Sivaraj discloses the vehicle seat wherein the base is mounted to be movable relative to the connection means in the longitudinal direction and the vertical direction of the seat, so as to be able to move closer to or away from the connection means (Figure 3-7 seat with base distance).  
Regarding claim 14, Sivaraj discloses the vehicle seat further comprising locking means configured to lock the tilt of the first backrest relative to the base about the first transverse axis of the seat (Column 6 Line 10-46).  
Regarding claim 15 and 16, Sivaraj discloses a vehicle and vehicle bench seat comprising at least one seat (Figure 1). 
Regarding claim 18, Sivaraj discloses a method for adjusting the configuration of the seat comprising at least one step of pivoting the second backrest relative to the base about the second transverse axis of the seat from its at least one raised position to its folded position, with the first backrest remaining in its at least one raised position and the seating portion frame in its first position relative to the base (Figure 3-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivaraj.
Regarding claim 8, Sivaraj discloses the seat wherein the pivoting connection along the third transverse axis of the seat is positioned such that the third transverse axis is located above the first transverse axis of the seat hinging the first backrest and the seating portion frame, in the vertical direction of the seat (Figure 3-7 Element V and Element IV).  Sivaraj does not directly disclose the distance separating the first transverse axis from the third transverse axis preferably being between 50 cm and 70 cm.  Sivaraj discloses the first and third 
Regarding claim 13, Sivaraj discloses the seat wherein the first width portion has a width, in the transverse direction of the seat and a second width portion that differs.  Sivaraj does not disclose, the first width portion to be strictly greater than to the width of the second width portion, in the transverse direction of the seat, preferably between 1.5 and 2.5 times greater.  Reversal or parts and dimensional modification is common and well known in the art.  Such a modification does not alter the functional capabilities of the invention.  It would provide a means to provide an alternative arrangement of the first and second seat components.
Regarding claim 17, Sivaraj discloses the vehicle comprising a first backrest and second backrest and seats (Column 4 Lines 47-67).  Sivaraj does not directly disclose wherein the first backrest of the at least one seat of the bench seat is arranged closer to a side door of the vehicle than the second backrest, and the second backrest is arranged substantially in the center of the vehicle, along a transverse direction of the vehicle.  The arrangement and orientation of the seats within the vehicle interior is an orientation design modification well known in the art.  Such a modification would provide a means to change the space within the interior of the vehicle for optimizing the vehicle interior space usage.  


Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/               Primary Examiner, Art Unit 3636